PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/836,072
Filing Date: 31 Mar 2020
Appellant(s): Zhang et al.



__________________
Cameron B. Pick (Reg. 71,172)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/21/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Beginning on page 11 of Appellant's Brief (hereinafter Brief), Appellant argues specific issues, which are accordingly addressed below.

A. 	A prima facie case of obviousness with respect to claims 1-20 cannot be made (Brief Page 11-16).  Appellant argues that the Board should reverse the rejection of claims 1—20 under 35 U.S.C. § 103 because the Examiner has failed to make a prima facie case of obviousness, nor can such a case be made based on the applied references. More detailed arguments are presented in item 3 and 4 below.
3.	Independent Claims 1, 10, and 19 are allowable over Park and Okamura (Brief Page 11-16). Appellant argues that none of the cited references, alone or in combination discloses or suggests the limitations of (a) (b) (c) listed below.

a) None of the cited references, alone or in combination, discloses or suggests “generating ... geographic information cards for respective geographic entities, wherein each geographic information card does not include a geometry of map features within the geographic entity” (Brief Page 12-13).


generating, by one or more processors (Fig. 5 & [0110], controller includes processor), geographic information cards for respective geographic entities (Fig. 12 , step 1206 defines thumbnail frame based on map vector data in [0240], step 1210 links each thumbnail frame with POI in [0242] & [0244], thus, each thumbnail frame is a geographic information card), wherein each geographic information card does not include a geometry of map features within the geographic entity (Fig. 13D & [0244], POI data in thumbnail frame represent category, e.g., restaurant, bank, brand image of a company, text or a regular image, no geometry of map features has been shown within a frame representing a geographic entity); 

Appellant argues that Park does not disclose that each geographic information card does not include a geometry of map features within the geographic entity. For example, thumbnail frames 1311 in Fig. 13D of Park include geometries of the buildings and at least one thumbnail frame may be defined based on the information constituting the roads or blocks on the electronic map.

The examiner respectfully disagrees. Each thumbnail frame in Fig. 13D of Park is mapped to a recited “geographic information card” representing a recited “geographic entity” such as a bank or a shop. There is NO geometry of map features WITHIN any thumbnail frame in Fig. 13D of Park. That is, there is NO geometry of map features WITHIN any geographic entity represented by a corresponding thumbnail frame. Even if one of the edges of a thumbnail frame seems to show the curvature of a road, the boundary of a building or the geometry of the building as Appellant put it, the edge or edges of the thumbnail frame merely indicates the outline or the shape of the thumbnail frame i.e., the shape of a corresponding geographic information card. As shown in Fig. 13D of Park, there is no geometry of map features WITHIN the outline of any thumbnail frame and there is no limitation specified in the claim for what the outline or the shape of a geographic information card should be.  

    PNG
    media_image2.png
    380
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    372
    394
    media_image3.png
    Greyscale

On paragraph [0249] of Park, the examiner acknowledges that Park does teach that the map component extracting unit extracts map vector data, as shown in Fig. 13A. However, Park also teaches in [0249] that thumbnail frame may be defined by simplifying the map component information as shown in Fig.13B. The examiner relies on Fig. 13D which is similar to Fig. 13B ( a simplified version of Fig. 13A) such that there is no geometry of map features WITHIN each thumbnail frame or geographic information card to represent respective geographic entities or Point of Interest (POIs) in the examiner cited paragraph [0244] of Park. 
Therefore, Appellant’s argument of a) is not persuasive and the rejection of claims 1, 10 and 19 must be maintained.

b) None of the cited references, alone or in combination, discloses or suggests “providing ... the geographic information cards included in the representation of the geographic area adjacent to each other in a grid-pattern via a user interface of the client computing device” (Brief Page 14-14).

primary reference Park teaches:
		providing, by the one or more processors, the geographic information cards included in the representation of the geographic area adjacent to each other in a grid-pattern via a user interface of the client computing device (POI frames/cards in Fig. 13D are adjacent to each other in a grid-pattern and displayed in GUI according to Fig. 12 executed by processor in Fig. 5; The definition of Grid from online dictionary shows “a grid is a network of lines that cross each other to form a series of squares or rectangles”. See NPL filed on 05/17/2021. Fig. 13D of Park shows a grid).

a same amount of panning is required to traverse two different geographic information cards in the grid-pattern representing a geographic region at different levels (Fig. 20 & [0278]-[0280] & [0293], pan from first level to the second; [0284]& [0293]-[0295], a drag to scroll the display from first level to the second level, “watches”, “shoes”, “luxury goods” and “accessories” are geographic information cards in the grid-pattern on the first floor or 1F, while “outdoors”, “suits”, “casuals” and “sports” are geographic information cards in the grid-pattern on the second floor or 2F, traverse from “watches” to “outdoors” or from “shoes” to “suits” uses the same amount of panning). 

Secondary reference Okamura teaches:
a same amount of panning is required to traverse two different geographic information cards in the grid-pattern representing geographic regions having different sizes (Fig. 18 & [0235] & [0238], left and right button 415 & 416 to see different cluster map display area 414… circular thumbnails, i.e., geographic information cards in Fig. 18, listed in “3 rows X 5 columns” grid-pattern, can represent geographic regions having different sizes, but a same amount of panning is required to traverse two cards via left/right scroll button 415/416; Figs. 27A-27B & [0276]-[0278] & Fig. 47, each circular thumbnail is a cluster map showing a region where a cluster of contents like photos were captured).

	The examiner disagrees with Appellant’s argument that the thumbnail frames 1311 shown in Fig. 13D of Park are not in a grid-pattern. There is no special definition for “grid-pattern” in the independent claims. Nor has described in the instant application specification. Following MPEP §2111.01 claim interpretation guideline on “plain meaning” of recited terms given by those of ordinary skill in the art before the effective filing date of the claimed invention, a Broadest Reasonable Interpretation or BRI of the recited “grid-pattern” term is not required to be “a network of intersecting parallel lines” as Appellant argued in the Brief. Rather, “a grid is a 

    PNG
    media_image4.png
    440
    827
    media_image4.png
    Greyscale

	Besides a sample “grid-pattern” shown in Fig. 13D, Park displays POI cards in grid-pattern in the example of Fig. 20,  where “watches”, “shoes”, “luxury goods” and “accessories” are geographic information or POI cards in grid-pattern on the first floor or 1F, while “outdoors”, “suits”, “casuals” and “sports” are geographic information cards in grid-pattern on the second floor or 2F.
Furthermore, secondary reference Okamura teaches the “Grid Pattern” in Fig. 18 where circular thumbnail geographic information cards representing geographic entities or regions of user interests are arranged in a grid of THREE rows by FIVE columns. Each circular thumbnail is a cluster map showing a region where a cluster of contents like photos were captured.


c) None of the cited references, alone or in combination, discloses or suggests “wherein a same amount of panning is required to traverse two different geographic information cards in the grid-pattern representing geographic regions having different sizes” (Brief 14-16).

The examiner respectfully disagrees. As cited and discussed in the rejection of independent claim 1(similarly for the rejection of claims 10 and 19), secondary reference Okamura teaches:
a same amount of panning is required to traverse two different geographic information cards in the grid-pattern representing geographic regions having different sizes (Fig. 18 & [0235] & [0238], left and right button 415 & 416 to see different cluster map display area 414; Fig. 14, a different size of geographic area in KM can be represented by a cluster map, i.e., a circular thumbnail, using different map scales, e.g., a cluster map representing an ocean in a world map is bigger in geographic area size than a urban area like city of Tokyo in [0009]-[0010] but the size of the cluster map thumbnail can be the same; Fig. 18 & [0220]-[0222], different map scale in Fig. 14 can be assigned to a map cluster represented by a circular thumbnail, the geographic area assigned to a map cluster can be different from another map cluster even if the diameter of the circular thumbnail representing one map cluster is the same as the diameter of the other map cluster. Therefore, circular thumbnails, i.e., geographic information cards in Fig. 18 can represent geographic regions having different sizes, but a same amount of panning is required to traverse two cards via left/right scroll button 415/416).


    PNG
    media_image5.png
    509
    924
    media_image5.png
    Greyscale

Appellant argues that the system in Okarnura does not generate a cluster map with different scales for individual clusters within the map. Instead, the clusters are of the same size for an identified scale. For example, Okamura in paragraph [0237] teaches “cluster maps of the same size are displayed in a 3x5 matrix fashion”.

The examiner respectfully disagrees. The examiner acknowledges that Okamura does teach in [0237]: “For example, as shown in FIG. 18, cluster maps of the same size are displayed in a 3x5 matrix fashion”.  However, “cluster maps of the same size” means “circular thumbnails of the same size”, wherein each circular thumbnail corresponds to a cluster map that represents a geographic region where a cluster of contents like photos were captured (Figs. 27A-27B & [0276]-[0278] & Fig. 47). Contrary to what Appellant argued, “cluster maps of the same size” does not mean each geographic region, represented by a corresponding cluster map thumbnail, has the same size. Notice that same-sized circular thumbnail represents “Ota General Hospital” area, “Zoo” area, “Mt. Fuji” 417 area, “Mt Takao” or “Kaihin Pool Park” area respectively in the 
In Fig. 14, Fig. 5 and paragraphs [0220]-[0221], Okamura teaches that different sizes of geographic areas can be represented by corresponding cluster map thumbnails of the same size shown in Fig. 18 and [0237] via the use of different map scales, where a circular cluster map thumbnail in Fig. 5 or Fig. 18 is equivalent to a “geographic information card” recited in the independent claims. For example, a cluster of content such as photos captured in a geographic area of Tokyo in [0278] & Fig. 27A within a geographic diameter of 4 km to 8km can be represented by a circular cluster map thumbnail using map scale of 1/400,000, while the same-sized circular thumbnail can represent content captured in a larger geographic area within a geographic diameter of 16 km to 32 km using map scale of 1/1,000,000.  Notice that there is a “Cluster size (Radius)” column 243 in Fig. 5. This at least suggests, though not shown, that different cluster maps having different cluster sizes in Radius for different geographic regions centered on different Latitude and Longitude in column 242 are listed in other rows of the table in Fig. 5. In [0220]-[0221], Okamura teaches that different cluster maps covering different geographic regions can be generated with circular thumbnails of the same size, as shown and disclosed in [0237], by identifying a suitable map scale for each cluster map from the table shown in Fig. 14. In addition, Okamura teaches that alternately:
[0222] It is also possible to set a circle corresponding to the radius of a 
cluster from the center position of the cluster as an extraction range, extract 
a map covering this extraction range from a map of a predetermined scale, and 
magnify or shrink the extracted map in accordance with the size of the cluster 
to thereby generate a cluster map.  In this way, in the same manner as in the 
above-described case, a thumbnail image of a cluster map according to the size 
of the corresponding cluster can be generated.



Appellant further argues that Okamura does not traverse individual clusters. Instead, as shown in Fig. 18, a user can select the left or right buttons 414 and 415 to display another map of clusters. This is different from traversing a particular cluster, much less where the same amount of panning is required to traverse one particular cluster representing one particular geographic region having one size as another particular cluster representing another geographic region having a different size. Instead, Okamura at most describes a system for traversing an entire cluster map.

The examiner respectfully disagrees. The independent claims merely recite: “a same amount of panning is required to traverse two different geographic information cards in the grid-pattern representing geographic regions having different sizes”, without specifying how to traverse individual geographic information cards that Appellant seemed to have argued.  In Fig. 18 of Okamura, users can activate left button 415 or right button 416 to pan or scroll the cluster map thumbnail display and see different cluster map thumbnails which are hidden ([0238]). For example, when right button 416 is depressed, cluster map thumbnails in the first column will be shifted out of display while cluster map thumbnails originally in the second, third, fourth and fifth columns are shifted to the left to take the display space of the first, second, third and fourth columns and new cluster map thumbnails will appear to take the fifth column. Similarly, users can depress the left button 415 to shift the cluster map thumbnails displayed in Fig. 18 to the right.  Since cluster map thumbnails of the same size can represent different sizes of geographic areas (as discussed above with reference to Fig. 14 & [0220]-[0222] of Okamura), such as the cluster map thumbnails for “Ota General Hospital” area, “Zoo” area, “Mt. Fuji” 417 area, “Mt Takao” or “Kaihin Pool Park” area listed in the second row of Fig. 18, the same amount of shift or panning (either to the left or to the right) to traverse or move two different cluster map thumbnails representing geographic regions having different sizes in the 3x5 matrix/grid of Fig. 18 of Okamura, where each cluster map thumbnail is mapped to a “geographic information card” recited in the independent claims.

Therefore, based on the evidence the examiner has presented in response to Appellant’s arguments of a), b) and c) in the Brief, the combination of Park and Okamura teaches every limitation Appellant argued for the independent claims 1, 10 and 19. Thus, the rejection of claims 1, 10 and 19 must be maintained.

4.	Claims 2-9, 11-18, and 20 allowable for the reasons that apply to claims 1, 10, and 19 (Brief Page 16-16). 
Appellant provides no additional argument other than stating that dependent claims 2-9, 11-18, and 20 are allowable at least for the reasons that the corresponding independent claims are allowable. The examiner maintains the rejection of independent claims 1, 10 and 19, and thus the rejections of dependent claims 2-9, 11-18 and 20.

B. 	A prima facie case of obviousness with respect to dependent claims 8 and 17 cannot be made (Brief Page 16-17).  Appellant argues that the Board should reverse the rejection of dependent claims 8 and 17 under 35 U.S.C. § 103 because the Examiner has failed to make a prima facie case of obviousness, nor can such a case be made based on the applied references.  
2.	Appellant argues that dependent claims 8 and 17 are allowable over Park, Okamura, and Reynertson (Brief Page 16-17), because claims 8 and 17 recite the limitation:
 “wherein when a first geographic entity is located below a second geographic entity, a first geographic information card for the first geographic entity is displayed behind a second geographic ”
but the examiner cited reference Reynertson does not disclose that a first geographic entity is located below a second geographic entity, much less that a first geographic information card for the first geographic entity is displayed behind a second geographic information card for the second geographic entity so that the first geographic information card is obscured by the second geographic information card.

		The examiner respectfully disagrees. 
		First, Appellant’s argument for the rejection of method claim 8 is not persuasive, because the recited limitation “wherein when a first geographic entity is located below a second geographic entity, a first geographic information card for the first geographic entity is displayed behind a second geographic information card for the second geographic entity on the user interface, wherein the first geographic information card is obscured by the second geographic information card” is a contingent limitation . According to MPEP 2111.04 (II. Contingent limitations), when analyzing the claimed method as a whole and giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed". Therefore, the examiner does not need to present evidence of the obviousness of the method steps of claim 8 that are not required to be performed under a broadest reasonable interpretation of the claim.
		Second, Reynertson teaches the limitation as cited and discussed in the rejection of claim 8 (similarly for the rejection of system claim 17):
		 wherein when a first geographic entity is located below a second geographic entity, a first geographic information card for the first geographic entity is displayed behind a second geographic information card for the second geographic entity on the user interface, wherein the first geographic information card is obscured by the second geographic information card (Fig. 5 & [0067], first geographic information card or POI card 506 is behind the second geographic information card 504, where POI 506 in Fig. 5 can be POI 406 in Fig. 4 and POI 504 in Fig. 5 can be POI 404 in Fig. 4, POI 406 is below POI 404; Fig. 7 & [0069], user interaction to display first geographic information card or POI card 706 behind the  where POI 706 in Fig. 7 can be POI 406 in Fig. 4 and POI 704 in Fig. 7 can be POI 404 in Fig. 4).

The examiner interprets “a first geographic entity is located below a second geographic entity” if the first geographic entity is located SOUTH of a second geographic entity. This interpretation is consistent with paragraph [0056] of the instant application:  
In some embodiments, geographic information cards for geographic entities which share an eastern/western border may be positioned side-by side on the card map display.  Geographic information cards for geographic entities which share a northern/southern border may be 
positioned above and below each other on the card map display.

In Fig. 4 and paragraph [0065] of Reynertson, geographic information or Point Of Interest (POI) cards 406, 408 and 410 are South of geographic information card 404. The examiner interprets geographic entities (represented by geographic information cards 406, 408 and 410) that are South of area represented by POI card 404 to be Below geographic entity represented by geographic information card 404.  The geographic information cards 404-410 can also be stacked on top of each other as shown in Fig. 5 & [0067] and Fig. 7 & [0069] of Reynertson, where POI cards 504, 506 and 508 in Fig. 5 can be POI cards 404, 406 and 408 in Fig. 4 and POI cards 704, 706, 708 and 710 in Fig. 7 can be POI cards 404, 406, 408 and 410 in Fig. 4.  In Fig. 5 and Fig. 7, POI card 506 is behind POI card 504 and POI card 706 is behind POI card 704.  It would have been obvious, before the effective filing date of the claimed invention, to have arranged POI cards 404, 406, 408 and 410 in Fig. 4 into a stack similar to the stack in Fig. 5 or Fig. 7 such that when a first geographic entity represented by POI card 406 is located below a second geographic entity represented by POI card 404 (such is the case in Fig. 4), a first geographic information card 406 for the first geographic entity is displayed behind a second geographic information card 404 for the second geographic entity on the user interface. 

Appellant argues that unlike the example in paragraph [0056] of the instant application specification where New York Subway is below New York City, the point of interest images in Fig. 5 of Reynertson do not represent geographic entities located above and below each other and paragraph [0067] of Reynertson merely discloses that “The system may determine the order with which the images are stacked based in part on the confidence score, or another characteristic of the one or more images”. Therefore, Reynertson fails to teach the recited limitation.

The examiner respectfully disagrees. The examiner acknowledges that the example where “New York Subway is below New York City” can be used to demonstrate the recited limitation of “a first geographic entity is located below a second geographic entity”. However, an example is not necessarily a definition for the recited limitation. Nor is the only way to map the limitation. As the examiner pointed out earlier with reference to Fig. 4 of Reynertson, first geographic entities located south of second geographic entity can also be interpreted as “first geographic entities located below a second geographic entity”. Such interpretation is consistent with the disclosure of [0056] of the instant application specification. 
The examiner acknowledges that Reynertson does teach “The system may determine the order with which the images are stacked based in part on the confidence score, or another characteristic of the one or more images”. As described in [0069] and Fig. 7, users can change the POI card order in the stack of Fig. 7 if users are more interested in a POI card behind the POI card 704 displayed in the front of Fig. 7. This feature of geographic information card order change is recited in dependent claims of claims 8 and 17, i.e., claims 9 and 18.  Therefore, even if “a first geographic information card for the first geographic entity is NOT displayed behind a second geographic information card for the second geographic entity on the user interface” for “a first geographic entity is located below a second geographic entity” initially, which is not the case in the examples of Figs. 4-5 and Fig. 7 in Reynertson, users can change the order to meet the recited limitation. 
In summary, Reynertson teaches the limitation of claims 8 and 17.


    PNG
    media_image4.png
    440
    827
    media_image4.png
    Greyscale

Although not discussed in the rejection of dependent claims 8 and 17, the examiner would like to mention that similar to “New York Subway is below New York City” example in paragraph [0056] of the instant application specification, Park teaches first level POI frame and second level POI frame in Fig. 20 & [0293]-[0296] (More descriptions for different levels of POI frame display are in Fig. 18 & [0278]-[0280] & [0284]-[0290]) to represent the first floor geographic entity that is located below the second floor geographic entity in the same building. When the display shows the second level POI frame on the right of Fig. 20 in response to a downward dragging gesture in [0295], the first level POI frame shown on the left of Fig. 20 is no longer displayed on the right of Fig. 20, i.e., the first level POI frame is behind a second level POI frame on the right of Fig. 20.  This scenario can be interpreted as “when a first level geographic entity is located below a second level geographic entity, a first level geographic information card for the first level geographic entity is displayed behind a second level geographic information card for the second level geographic entity on the user interface”.  This means, even if the examiner follows the narrow interpretation of “a first geographic entity is located below a second geographic entity” based on the “New York Subway and New York City” 

Therefore, Appellant’s arguments on dependent claims 8 and 17 over Park, Okamura and Reynertson are not persuasive.  The rejection of claims 8 and 17 must be maintained.

C.	Conclusion
	For the above reasons, it is believed that the rejections of claims 1-20 under 35 U.S.C §103 should be sustained.

Respectfully submitted,
/JianMei DUCKWORTH/
Examiner, Art Unit 2179


Conferees:
/RENEE D CHAVEZ/Supervisory Patent Examiner, Art Unit 2179                                                                                                                                                                                                        

/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.